Exhibit 10.3

EXECUTION COPY

AGREEMENT

by and between

Mr. Stephen Ooi Hong Liang, (NRIC No.             ), a Singapore national
residing at             , Singapore 127359 (hereinafter, for convenience only,
“Mr. Ooi”),

on the one side, and

Zimmer Pte. Ltd.., a company incorporated in Singapore with registration number
198201948K whose registered office is at 315 Alexandra Road, #03-03, Sime Darby
Business Centre, Singapore 159944 (the “Company”)

and

Zimmer, Inc., a corporation organized under the laws of the State of Delaware,
USA, with its headquarters at 345 East Main Street, Warsaw, Indiana USA 46580.
For purposes of this Agreement, the terms “Shareholder” and “Zimmer” mean
Zimmer, Inc. and/or the ultimate parent company of Zimmer Group, Zimmer Biomet
Holdings, Inc.

on the other side.

***

W h e r e a s

 

(a) Mr. Ooi has, for a period commencing 2 September 2002 and ending June 24,
2015, (the “Completion Date” performed activity as an executive officer and
president of the Company and from Completion Date until December 31, 2015 (the
“Last Day of Service”) remained as an employee of the Company in an advisory
capacity to the incoming president of the Company (the “President”);

 

(b) in particular, Mr. Ooi has acquired a long experience in, and knowledge of,
the research, development, manufacture, marketing, distribution and/or sale of
orthopaedic reconstructive, spinal and trauma devices, biologics, dental
implants and related surgical products of the Zimmer Group and developed in
depth knowledge of and strategic relationships with customers of Zimmer and its
affiliates in Asia Pacific (including Japan) (“APAC”);

 

(c) Mr. Ooi and the Company have entered into a Settlement Agreement dated
5 February 2016 pursuant to which Mr. Ooi’s employment relationship with the
Company shall be terminated effective from the Last Day of Service; and

 

(d) the Company desires to secure the services and the experience of Mr. Ooi as
a consultant, with the designation of senior executive advisor to the Company
(“Senior Executive Advisor”) effective as of January 1, 2016, as better set
forth below, and Mr. Ooi is willing to serve in that capacity.

***



--------------------------------------------------------------------------------

All the above recitals being an integral part of this Agreement, the parties
have agreed to the following:

 

1. Appointment as Senior Executive Advisor

 

1.1 Mr. Ooi accepts serving in the capacity of Senior Executive Advisor for the
term indicated in Clause 6 below (the “Term”) and the Company shall appoint
Mr. Ooi (and keep such appointment) as Senior Executive Advisor for the Term.

 

1.2 No amendment, increase or reduction in the scope of Mr. Ooi’s role and
activities under this Agreement shall be valid unless it is in writing and
signed by or on behalf of each of the parties. In this regard, the parties shall
not unreasonably withhold their respective agreements to any such variation.

 

1.3 The Company reserves the right to appoint other advisors or consultants
and/or delegate powers to other appointees.

 

2. Activities

 

2.1 Mr. Ooi agrees to act as Senior Executive Advisor and provide the following
services (the “Services”):

 

  A) transition executive leadership responsibilities and knowledge for Zimmer’s
APAC region to the President or other employees designated by the President;

 

  B) support and facilitate integration activities of Zimmer’s APAC region;

 

  C) facilitate ongoing leadership and knowledge transfer with respect to key
activities;

 

  D) provide ongoing leadership and knowledge transfer with respect to
surgeon-customer relationships whenever needed;

 

  E) assist with the identification and support of strategic needs of Zimmer’s
APAC organization and businesses;

 

  F) assist and support various special strategic projects as identified and
assigned from time to time by the President;

 

  G) assist Zimmer’s APAC entities at any trade organization as requested;

 

  H) perform such consultancy assignments as the President shall assign; and

 

  I) perform any other activities as the President shall deem necessary during
the Term:

 

2



--------------------------------------------------------------------------------

  (i) to ensure the smooth and successful transition of the knowledge,
experience and expertise of Mr. Ooi to the President; and

 

  (ii) to facilitate and protect the continuing growth and development of the
business interests and opportunities of the Company and Zimmer’s Group companies
in APAC.

 

2.2 Mr. Ooi will devote whatever time, attention and skill is needed to perform
the Services properly unless prevented from doing so by ill health or injury. It
is expected that Mr. Ooi will make his Services available when required by the
Company and will commit no less than 80 per cent of a calendar year (on the
basis of a 40-hour work week) for the performance of the Services if required.

 

2.3 The parties acknowledge that the Services shall be provided within the
territory of APAC, unless otherwise agreed in relation to special projects.

 

2.4 For the Term of this appointment Mr. Ooi will provide progress reports on
the Services to the President.

 

3. Service Fees

 

3.1 The Company shall pay Mr. Ooi for providing the Services, a gross monthly
amount of S$59,316.67, to be paid by the Company to Mr. Ooi on the 25th day of
each calendar month, for the duration of the Term (the “Service Fees”). For the
avoidance of doubt and without prejudice to the foregoing, the first monthly
instalment of the Service Fees shall be paid within 7 working days of the date
of this Agreement.

 

3.2 For the purposes of providing the Services, Mr. Ooi will be provided with
office space, if necessary, and car parking space. The Company shall reimburse
Mr. Ooi for all out of pocket and other expenses reasonably and properly
incurred by him in the provision of the Services, including but not limited to,
expenses related to local travel, internet and mobile phone subscription, by way
of an aggregate lump sum equal to a gross amount of S$87,600 to be paid by the
Company to Mr. Ooi in twelve (12) monthly instalments on the 25th day of each
calendar month, each equal to a gross amount of S$7,300.

 

3.3 Notwithstanding Clause 3.2, the Company shall reimburse to Mr. Ooi all
reasonable and necessary overseas travel and related expenses (including but not
limited to flights, ground transportation, accommodation and meals) properly
incurred in connection with the performance of the Services, upon the following
conditions:

 

3



--------------------------------------------------------------------------------

  (A) Mr. Ooi has obtained the prior written consent of the Company in respect
of any such travel;

 

  (B) the Company or its appointed travel agent will make the flight and
accommodation arrangements;

 

  (B) business class travel is permitted for (i) flights above five (5) hours
per sector and (ii) flights to/from Singapore and the following countries:
Japan, Korea, China, India, and Taiwan;

 

  (C) expenses for meals when dining alone during overseas travel in connection
the provision of the Services, shall be subject to the following limits, which
may be amended from time to time by the Company: US$25 for breakfast, US$40 for
lunch and US$75 for dinner;

 

  (D) expenses for meals when, as directed by the President, dining with Zimmer
Group employees and/or other individuals (whether during such overseas travel or
in Singapore) in connection the provision of the Services, shall be subject to
the following limits per person, which may be amended from time to time by the
Company: US$25 for breakfast, US$40 for lunch and US$75 for dinner; and

 

  (E) expenses for meals when dining with healthcare professionals (whether
during such overseas travel or in Singapore) related to a business purpose and
in connection with the provision of the Services are, subject to the prescribed
meal limits, reimbursable. The meal limits applicable, which may be amended from
time to time, will be provided to Mr. Ooi.

 

3.4 In order to obtain reimbursement under Clause 3.3, Mr. Ooi shall provide
itemized receipts for the expenses he submits to the Company for reimbursement.
Any exception to this requirement will need to be approved by the President.

 

3.5 Mr. Ooi agrees and understands that, as an independent contractor, he shall
not be entitled to participate in any compensation, benefit and/or equity
programs of any Zimmer Group company, unless otherwise provided under the terms
of this Agreement. Notwithstanding the foregoing sentence, equity awards granted
to Mr. Ooi prior to the Completion Date shall continue to be governed by the
terms and conditions of those awards.

 

4



--------------------------------------------------------------------------------

3.6 Mr. Ooi shall be responsible for payment of all Singapore income taxes on
the Service Fees payable under this Agreement as well as other benefits and
allowances relating to his appointment as Senior Executive Advisor.

 

3.7 For the avoidance of doubt, as Mr. Ooi is not an employee, he will not be
entitled to receive from the Company any sick pay, holiday, or other employee
benefits. Notwithstanding this, the Company, out of goodwill, shall provide
Mr. Ooi and his spouse with medical insurance (Integrated Shield Insurance) for
the duration of the Term.

 

4. Ownership of Work

 

4.1 All business and technical data and information, including trade secrets,
all intellectual property rights, all inventions, discoveries, methods, designs,
know-how, chemical formulas, programs and/or services, whether or not
patentable, and all works of authorship (including illustrations, writings, mask
works, software and computer programs), created or conceived by Mr. Ooi (alone
or in conjunction with others) during the Term and related to the existing or
contemplated business or research of the Company or of any of the Zimmer Group
companies (including the Shareholder) (“Work”) shall exclusively belong to the
Company and/or, as the case may be, to any appropriate Zimmer Group company.
Mr. Ooi agrees that by operation of law and/or the effect of this Agreement,
Mr. Ooi does not have any rights, title or interest in any Works.
Notwithstanding, Mr. Ooi may, at the Company’s or Zimmer’s discretion be
recognised as the inventor of any Work without retaining any other rights
associated therewith.

 

4.2 Mr. Ooi shall promptly disclose to the Company and/or the Shareholder, in
writing, all such Works and, to the maximum extent permitted by applicable law,
assign to the Company all of his interest in such Works and consider himself
trustee for the Company in relation to all such Works. During the Term and
thereafter, Mr. Ooi shall cooperate with the Company, without any compensation
in addition to that agreed upon under Clause 3, in order to grant only to the
Company (or to a nominee appointed by the Company) any and all rights, title and
interests (including any registration rights) in such Works and shall execute
any papers and do any acts which the Company and/or the Shareholder may consider
necessary to secure any and all rights relating to such Works, including all
patents and copyrights in any country, to perfect and enforce any of the
Company’s proprietary rights or give the Company or its nominee the full benefit
of the provisions of this Agreement.

 

5



--------------------------------------------------------------------------------

4.3 Mr. Ooi will not disclose or make use of any Work without the Company’s
prior written consent except to comply with this Clause 4 or to perform the
activities in Clause 2.

 

4.4 Unless otherwise prohibited by applicable mandatory laws, Mr. Ooi
irrevocably waives any moral rights Mr. Ooi may have under the Singapore
Copyright Act, Chapter 63 (including those rights set out or referred to under
Part IX therein) or similar legislation in any jurisdiction and any other moral
rights to which Mr. Ooi is or may be entitled to under any legislation now
existing or in future enacted in any part of the world. Rights and obligations
under this Clause 4 will continue in force after the termination of this
Agreement in respect of Works made during this Agreement and will be binding on
Mr. Ooi’s personal representatives.

 

4.5 Mr. Ooi will not do or fail to do any act which would or might prejudice the
rights of the Company under this Clause 4.

 

5. Confidentiality Obligations

 

5.1 Mr. Ooi shall not, either during the Term or at any time after the
termination thereof, for any purpose other than for the exclusive benefit of the
Company and/or the Shareholder and/or a Zimmer Group company, communicate or
disclose to any person whomsoever or otherwise make use of (and shall use his
best efforts to prevent the publication or disclosure of) any Confidential
Information. Confidential Information includes but is not limited to, any and
all of the Company’s and all other Zimmer Group companies’ trade secrets,
confidential and proprietary information and all other information and data of
the Company and all other Zimmer Group companies that is not generally known to
the public or other third parties who could derive economic value from its use
or disclosure, confidential business methods and processes, research and
development information, business plans and strategies, marketing plans and
strategies, information pertaining to current and prospective customers,
information pertaining to distributors, pricing information, costing
information, non-public financial information, personnel information, and
information about current and prospective products or services, whether or not
reduced to writing or other tangible medium of expression, including work poduct
created by Mr. Ooi in rendering services for the Company and all other Zimmer
Group Companies.

 

5.2

Mr. Ooi agrees to keep as the Company’s property and to treat as Confidential
Information all memoranda, books, papers, letters, and all other data in any way
relating to the business and affairs of the Company or a Zimmer Group company,
and all copies thereof and therefrom,

 

6



--------------------------------------------------------------------------------

  whether made by Mr. Ooi or otherwise coming into Mr. Ooi’s possession or
control. Mr. Ooi shall immediately surrender such materials to the Company or to
the Shareholder on the termination of this Agreement irrespective of the grounds
therefore, or upon Company’s and/or the Shareholder’s first demand.

 

5.3 “Group” or “Group company” for the purposes of this Agreement shall mean the
company or group of companies that (i) directly or indirectly control the
Company and/or the Shareholder, (ii) are controlled, directly or indirectly, by
the Company and/or the Shareholder or (iii) are controlled by the same company
or group of companies that, directly or indirectly, control the Company and/or
the Shareholder.

 

5.4 The word “control” (including its correlative meanings, “controlled by”,
“controlling” and “under common control with”) shall mean, with respect to a
corporation, the right to exercise, directly or indirectly, more than 50
percent. of the voting rights attributable to the shares of the controlled
corporation and, with respect to any person other than a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such person.

 

6. Term

 

6.1 This Agreement shall be effective between the parties starting as of
January 1, 2016 and terminating as of December 31, 2016, unless sooner
terminated in accordance with the terms set out herein.

 

6.2 This Agreement shall be renewable for such further periods and on such terms
as may be mutually agreed upon in writing by the parties to the same. Should the
Company desire to renew the Agreement after the Term, it shall endeavour to
inform Mr Ooi of its intention (subject to the terms of renewal being mutually
agreed upon) no less than three months prior to the expiry of the Term. For the
avoidance of doubt, any such notice of intention shall not be binding and shall
be subject to the parties’ mutual written agreement.

 

6.3

Upon the termination of this Agreement howsoever arising, Mr. Ooi shall
immediately resign as Senior Executive Advisor of the Company and from all other
positions (if any) held with a Zimmer Group company and forthwith deliver to the
Company all Confidential Information including price lists, lists of customers,
correspondence, documents incorporating any Confidential Information and all
other correspondence, books, papers, materials and/or all

 

7



--------------------------------------------------------------------------------

  other property of the Company and/or of the Shareholder or of any Zimmer Group
company which may have been prepared by Mr. Ooi or have come into his possession
in the course of his performance hereunder or are under his power or control and
he shall not retain any copies thereof.

 

7. Exclusivity

 

7.1 Mr. Ooi will, in the course of his performance hereunder, obtain knowledge
of Confidential Information (as defined under Clause 5.1), regarding the
business of the Company (as described below) and of other Zimmer Group companies
with which he may have relations. Mr. Ooi will be also be dealing with the
Company’s and Zimmer Group companies’ customers, contacts and employees and will
have personal knowledge of and influence over the same. Accordingly, in
consideration of the receipt of the Service Fees, Mr. Ooi hereby agrees that he
will not, for the entire period during which he will perform his Services under
this Agreement, be employed under, or in any manner take part in or lend his
name, counsel or assistance to any person in any capacity whatsoever for any
purpose which would or could reasonably expected to be competitive with the
business(es) of any Zimmer Group company (including without limitation, any
business and/or any ancillary services and any other trade or business regarding
the research, development, manufacture, marketing, distribution or sale of
orthopaedic reconstructive products, spinal devices, trauma devices, biologics,
dental implants, or related surgical products or services, including any new
product formulation, product modification, and/or product improvement (a) that
resembles or competes with a device, product, or process which the Company
and/or the Shareholder or any Zimmer Group company researched, manufactured,
marketed, distributed or sold during the duration of this Agreement and/or
(b) with which Mr. Ooi worked in the course of this Agreement or about which
Mr. Ooi obtained Confidential Information in the course of this Agreement, as
well as any other product, plan, business strategy and/or development process
that Mr. Ooi learns of during the term of this Agreement).

 

7.2 The covenants under Clause 7.1 above shall be applicable to Australia,
China, Hong Kong, India, Japan, Korea, Malaysia, New Zealand, Singapore, Taiwan
and Thailand.

 

7.3 In the event that any of the restrictions under this Clause 7 is held void
or not capable of producing consequences, but would be valid and/or would
produce consequences if part of the wording thereof were deleted, such
restriction shall apply with such deletion and/or limiting its scope, as it may
be necessary to make it valid and effective.

 

8



--------------------------------------------------------------------------------

7.4 Mr. Ooi agrees that in case of breach, during the Term, of any of the
covenants undertaken under Clause 7.1 above in any of the territories named in
Clause 7.2 above, he shall be obliged to pay to the Shareholder, by way of
liquidated damages, an amount equal to the sum of the total fee payable to
Mr. Ooi over the Term pursuant to Clause 3.1, without prejudice for any further
damage and the right of the Shareholder and/or the Company to activate any
judicial remedy, also on an injunctive basis, for the enforcement of the
covenant

 

8. Survival of Provisions

 

8.1 The obligations of Mr. Ooi pursuant to Clauses 4, 5 and 15 of this Agreement
shall survive the termination or expiry of this Agreement.

 

9. Exclusion of Employment, Agency Relationship.

 

9.1 This Agreement does not create either an employment, or an agency or other
such direct relationship between the Company, the Shareholder and Mr. Ooi, since
the common intent of the parties is that, by means of the mutual obligations and
covenants undertaken herewith, they are willing to govern the relationship
between Mr. Ooi and the Company, as expressly set forth in the preamble to this
Agreement. Mr. Ooi will not, at any time, hold himself out as having any
employment, agency or other such direct relationship with the Company and/or the
Shareholder.

 

9.2 The parties to this Agreement expressly exclude that the performance of the
Services described in this Agreement by Mr. Ooi in favor of the Company may
establish either an employment relationship or a commercial agency agreement
between the Company and Mr. Ooi.

 

9.3 Save for any act or omission at the direction and with the approval of the
President, the Company will not be liable for any of Mr. Ooi’s acts or omissions
and Mr. Ooi will indemnify the Company and keep it indemnified against all
costs, claims, expenses and liabilities whatsoever and howsoever incurred
resulting from or arising out of any such acts or omissions.

 

9.4

Mr. Ooi further undertakes to indemnify and hold harmless the Company or any
other Zimmer Group company against any applicable taxes whether direct or
indirect (including social security contributions and any other payroll taxes),
whenever and wherever imposed (and whether

 

9



--------------------------------------------------------------------------------

  imposed by way of a withholding or deduction for or on account of tax or
otherwise) on the Company or any other Zimmer Group company arising from or in
connection with this Agreement and/or Mr. Ooi’s engagement as Senior Executive
Advisor hereunder and in respect of any person and all penalties, charges, costs
and interest relating thereto.

 

10. Notices

 

10.1 Unless otherwise expressly required, any and all notices or any other
communications regarding this Agreement shall be in writing and shall be given
by registered mail, return receipt requested, and addressed to the address
specified for each party hereto at the beginning of this Agreement or to such
other address as any party hereto shall have designated by written notice to the
other in the manner specified above. Each party shall also be entitled to give
notices by such other means that the party giving such notice obtains documented
evidence of receipt of the notice itself.

 

11. Headings

 

11.1 The descriptive words or phrases at the head of the various articles hereof
are inserted only as a convenience and for reference and in no way are intended
to be a part of this Agreement, or in any way define, limit or describe the
scope or intent of the particular article to which they refer.

 

12. Irrevocable Rights in Favor of the Company

 

12.1 All the provisions of this Agreement purporting to grant rights and/or
otherwise made in favor of the Company and/or the Shareholder, are irrevocable
by Mr. Ooi; the Company may directly exercise those rights and/or otherwise take
advantage of such provisions.

 

13. Conduct Provisions of the Company and Compliance with FCPA

 

13.1 Mr. Ooi acknowledges that the Company, the Shareholder and the other
companies of Zimmer Group, adopted and shall adopt provisions of business ethics
with the purpose of regulating the conduct of their own employees, non-employed
collaborators, members of boards of directors, providers of works or services
and business partners.

 

13.2 Mr. Ooi undertakes to fully comply with all business ethics conduct
provisions from time to time adopted by the Company and, generally, by the
companies of Zimmer Group (including any future amendments, new provisions,
related or replacing provisions).

 

10



--------------------------------------------------------------------------------

13.3 Mr. Ooi shall comply with, and will not cause Shareholder and its
subsidiaries, affiliates, associates, directors, officers, employees,
representatives or agents worldwide to be in violation of the United States
Foreign Corrupt Practices Act (the “FCPA”) and all relevant regulations
prohibiting bribery. Without limiting the foregoing, Mr. Ooi will not, directly
or indirectly, pay any money to, or offer or give anything of value to, any
“government official” as that term is used in the FCPA and any other applicable
regulation, in order to obtain or retain business or to secure any commercial or
financial advantage for Shareholder or any Zimmer Group companies or for
himself.

 

13.4 Should Mr. Ooi be in breach of one or more of the conduct provisions under
Clause 13 during the Term or should evidence arise of such a breach committed
during his time as an employee of the Company, the Shareholder shall be entitled
to terminate this Agreement and in that event this covenant shall be deemed an
express termination clause and termination shall be exclusively attributable to
Mr. Ooi’s breach.

 

13.5 Mr. Ooi undertakes to indemnify and hold harmless the Company and/or the
Shareholder from any further liabilities, costs or expenses that may derive to
the Company and/or the Shareholder in case the circumstances under Clause 13
above occur and in any case (a) from any further liabilities, costs or expenses
that may arise out or in connection with the default by Mr. Ooi of the
obligations herein provided; and (b) from any further liabilities, costs or
expenses that may arise out or in connection with actions of third parties based
on said default.

 

13.6 Mr. Ooi commits to timely take all trainings as requested by the Company
and/or the Shareholder from time to time, including, but not limited to,
training related to the Zimmer Biomet Holdings, Inc. Code of Business Conduct
and Ethics, healthcare compliance, global anticorruption policies and compliance
with the FCPA.

 

14. Express Termination Clause

 

14.1

The Company shall be entitled to terminate this Agreement, and in that event
termination shall be exclusively attributable to Mr. Ooi, in case of:
(a) serious breach, by Mr. Ooi, of the legal obligations as Senior Executive
Advisor of the Company (including but not limited to failure to comply with the
terms of this Agreement and/or failure to discharge the duties under this
Agreement efficiently, diligently and/or to the standard required by the
Company); (b) serious breach, by Mr. Ooi, of the Shareholder’s corporate
policies and regulations; (c) breach of Confidentiality Obligations contained in
Clause 5; (d) breach of any non compete covenant

 

11



--------------------------------------------------------------------------------

  contained in Clause 7; (e) breach of the Conduct Provisions contained in
Clause 13; (f) impossibility to perform his services under this Agreement for a
period exceeding three (3) calendar months due to disability, injury or
sickness; or (g) Mr. Ooi’s death. In the event the Company terminates this
Agreement for the reasons set out in this Clause 14.1, it shall inform Mr. Ooi
of its decision to do so in writing as soon as reasonably practicable.

 

14.2 Mr. Ooi will have no claim for damages or any other remedy against the
Company and/or the Shareholder if this Agreement is terminated for any of the
reasons set out in Clause 14.1.

 

14.3 Mr. Ooi undertakes to indemnify and hold harmless the Company and/or the
Shareholder from any further liabilities, costs or expenses that may derive to
the Shareholder in case the circumstances under Clause 14.1 above occur, except
for the circumstances under Clause 14.1(f) and 14.1(g) above, and in any case
(a) from any further liabilities, costs or expenses that may arise out or in
connection with the default by Mr. Ooi of the obligations herein provided; and
(b) from any further liabilities, costs or expenses that may arise out or in
connection with actions of third parties based on said default.

 

15. Covenant Not to Disparage

 

15.1 During the Term and thereafter, Mr. Ooi will not make or publish any
disparaging or derogatory statements about the Company, the Shareholder and/or
any Zimmer Group company; about products, processes, or services of the Company,
the Shareholder and/or any Zimmer Group company; or about the past, present and
future officers, directors, employees, attorneys and agents of the Company, the
Shareholder and/or any Zimmer Group company. Disparaging or derogatory
statements include, but are not limited to, negative statements regarding the
business or other practices of the Company, the Shareholder and/or any Zimmer
Group company; provided, however, nothing herein shall prohibit Mr. Ooi from
providing any information as may be compelled by law or legal process.

 

16. Conflicts of Interest

 

16.1 Mr Ooi shall not, without the Company and/or Shareholder’s prior written
consent, during the Term be engaged or interested either directly or indirectly
in any capacity in any trade, business or occupation or in any manner take part
in or lend his name, counsel or assistance to any person in any capacity
whatsoever for any purpose which would or could reasonably expected to be
competitive with the business(es) of the Company and/or the Shareholder. In this
Clause, the expression “occupation” shall include the holding of any public or
private office which in the Company and/or Shareholder’s opinion may hinder or
otherwise interfere with the performance of your duties hereunder.

 

12



--------------------------------------------------------------------------------

16.2 During the Term, Mr. Ooi shall inform and obtain the prior approval of the
President before accepting any board positions of a for-profit public or
privately held organisation regardless of whether such an organisation falls
under the ambit of Clause 16.1 above.

 

17. Assignment

 

17.1 This Agreement is personal to Mr. Ooi and Mr. Ooi cannot assign, delegate
or sub-contract his obligations under it to anyone else.

 

18. Governing Law and Jurisdiction

 

18.1 This agreement shall be governed by and interpreted in accordance with the
laws of Singapore. Each of the parties submits to the exclusive jurisdiction of
the courts of Singapore as regards any claim or matter arising under this
Agreement.

 

19. Third Party Rights

 

19.1 Save for all Zimmer Group companies and their directors, officers, members,
employees, shareholders, agents, servants, advisers, representatives and
successors in name and/or title, a person who is not a party to this agreement
has no right under the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore to enforce any term of this Agreement.

 

20. Miscellaneous

 

20.1 This Agreement may only be modified by the written agreement of the
parties.

 

20.2 This Agreement supersedes any previous written or oral agreement between
the parties in relation to the matters dealt with in it. It contains the whole
agreement between the parties (except for those terms implied by law which
cannot be excluded by the agreement of the parties) in relation to the subject
matter of this Agreement at the date of this Agreement. Mr. Ooi acknowledges
that he has not been induced to enter into this Agreement by any representation,
warranty or undertaking not expressly incorporated into it. Mr. Ooi agrees and
acknowledges that his only rights and remedies in relation to any
representation, warranty or undertaking made or given in connection with this
Agreement (unless such representation, warranty or undertaking was made
fraudulently) will be for breach of the terms of this Agreement, to the
exclusion of all other rights and remedies (including those in tort or arising
under statute).

 

13



--------------------------------------------------------------------------------

20.3 Neither party’s rights or powers under this Agreement will be affected if
one party delays in enforcing any provision of this Agreement or one party
grants time to the other party.

 

20.4 If either party agrees to waive his rights under a provision of this
Agreement, that waiver will only be effective if it is in writing and it is
signed by him. A party’s agreement to waive any breach of any term or condition
of this Agreement will not be regarded as a waiver of any subsequent breach of
the same term or condition or a different term or condition.

 

21. Counterparts

 

21.1. This Agreement may be entered into in any number of counterparts and by
the parties on separate counterparts, each of which when so executed and
delivered shall be an original, but all the counterparts so executed by the
parties shall together constitute one and the same instrument and shall be
binding on the parties as if they had executed this Agreement in a single
document.

 

14



--------------------------------------------------------------------------------

Warsaw, Indiana, USA February 9, 2016

Zimmer, Inc.

By: /s/ BILL P. FISHER

Bill P. Fisher

Senior Vice President, Global Human Resources

Singapore February 9, 2016

Zimmer Pte. Ltd

By: /s/ YI SANG-UK

Yi Sang-Uk

President of the Board

Sinapore February 5, 2016

Mr. Stephen Ooi Hong Liang

/s/ STEPHEN OOI HONG LIANG

 

15